Citation Nr: 0905198	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  98-18 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to service-connected pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

This matter was previously before the Board in December 2004, 
at which time it was remanded for further development (to 
include a VA examination).  In October 2008, the Board sought 
an advisory medical opinion from Veterans Health 
Administration (VHA).  A response was received in November 
2008.  The Veteran and his representative were provided with 
a copy of the medical opinion obtained and a written response 
has been filed; accordingly, the issue is now before the 
Board for appellate review.  


FINDINGS OF FACT

1.  Diabetes mellitus was not manifested during the Veteran's 
active service or for many years thereafter.

2.  The competent medical evidence weighs against a finding 
that diabetes mellitus is causally related to the Veteran's 
active service or to his service-connected pes planus.  

CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service and it may not be presumed to have been incurred or 
aggravated therein, nor is it proximately due to, the result 
of, or aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO. Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in October 2001, December 2004, November 
2005, and July 2006 that fully addressed all notice elements.  
The letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence. Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to content.  As to timing, the Board notes 
that such notice was not provided until October 2001 after 
the RO's decision.  However, the Board notes that the Veteran 
was provided substantial additional notice subsequent to the 
initial adjudication and allowed the opportunity to submit 
additional evidence.  Furthermore, the Board notes that the 
claim is being denied; therefore, despite the timing error, 
there has been fundamental fairness. 

As to the Dingess requirements, the Veteran was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal until November 2007, after the initial adjudication of 
the claim.  Again, there is no prejudice in issuing a final 
decision because the preponderance of the evidence is against 
the claim for service connection.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.

Regarding VA's duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and 
arranged for the Veteran to be examined.  Social Security 
Administration records, service treatment records, post-
service VA and private medical records have all been 
obtained.  The Veteran has been afforded several VA 
examinations.  Moreover, the Board obtained a VHA medical 
advisory opinion in the matter of entitlement to service 
connection for diabetes mellitus, to include as secondary to 
the service connected pes planus (and the Veteran was advised 
of the opinion).  VA's duty to assist is met.  Thus, it is 
not prejudicial for the Board to proceed with appellate 
review. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  

At the outset, it is noted that the Veteran did not have 
service in the Republic of Vietnam, and therefore, he is not 
entitled to the presumptions set forth in 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307 with regard to diabetes mellitus based 
on herbicide exposure.  

However, for Veteran's who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as diabetes 
mellitus, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted 
above, addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  

The Veteran has asserted several theories of entitlement, 
including service connection for diabetes mellitus on direct, 
presumptive, and/or secondary bases.  With respect to direct 
service connection, it is the Veteran's contention that he 
developed diabetes mellitus during active service, and that 
although such disease was not diagnosed or treated therein, 
the pes planus symptomatology represented early 
manifestations of the diabetes.  As part of this contention, 
the Veteran also believes poor diet and stress in-service 
caused him to develop diabetes.  

The Veteran also contends that he was told he had high blood 
sugar within one year of separation from service in January 
1966, and thus, he believes that he is entitled to 
presumptive service connection.  Finally, with respect to 
secondary service connection, the Veteran contends that his 
service-connected pes planus caused or aggravated his 
diabetes mellitus.  

After a careful review of the record, the Board finds that 
the various claims of entitlement to service connection for 
diabetes are not supported by the evidence and the appeal is 
denied.

Diabetes Mellitus - Analysis 

As an initial matter, service treatment records do not 
reflect complaints of, treatment for, or a diagnosis of 
diabetes mellitus or high blood sugar.  Moreover, the 
evidence does not reflect symptoms consistent with, or a 
diagnosis of diabetes mellitus for many years following 
separation from active service.  The record does contain many 
complaints and treatment for pes planus, for which the 
Veteran is currently service connected.  In this decision, 
the Board acknowledges and will address the Veteran's 
contention that the service-connected pes planus represented 
an early manifestation of diabetes.  Additionally, the Board 
will also address his assertions that he was subjected to a 
poor diet and stress while in-service, which he believes 
caused or exacerbated his diabetes.  

In support of these contentions, the Veteran has submitted 
private medical statements, dated in August 1999 and June 
2000, from his treating psychiatrist, Dr. Carter.  In these 
statements, Dr. Carter opined that the Veteran's reported in-
service foot symptomatology was suggestive of a condition 
other than pes planus, namely diabetes mellitus.  He further 
opined that a poor diet in-service and emotional stress 
likely contributed to the Veteran's "metabolic derangement" 
(though metabolic findings are not documented in service 
treatment records).  Dr. Carter concluded that it was 
"certainly possibly that as a young army recruit, [the 
Veteran] may have been experiencing symptoms of early onset 
diabetes."  He did note, however, that it was "impossible 
to obtain any hard evidence in support of" this hypothesis.  
In support of his statement, Dr. Carter cites the Veteran's 
history of presenting symptoms and his subsequent decline 
over the ensuing years as strong circumstantial evidence in 
support of this hypothesis.  

Dr. Carter's opinion included rationale; but its value is 
limited because it is couched in speculative terms.   He 
fails to point to specific complaints or symptoms or findings 
in the Veteran's history to support his conclusion.  An 
examiner's opinion that a current disorder "could be" 
related, or that there "may be" some relationship, makes the 
opinion of the examiner too speculative in nature to be 
probative. See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish a causal 
relationship).  

Moreover, while Dr. Carter essentially opined that the 
Veteran's diabetes mellitus began in-service, it appears that 
his opinion was based largely on reports of history as 
provided by the Veteran, rather than on a review of the 
medical records in the claims file, and in particular, the 
service treatment records and early post-service medical 
records (or lack thereof).  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (medical opinion premised on unsubstantiated 
account is of no probative value and does not serve to verify 
the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (Board is not bound to accept doctor's opinion 
based exclusively on claimant's recitations).  In this 
regard, the Board also notes the January 2005 opinion of Dr. 
Runge, the Veteran's ophthalmologist, in which he states that 
the Veteran was diagnosed as "pre-diabetic" in 1966.  
Again, this statement has little probative value, as it 
appears to be a mere restatement of the Veteran's own 
unsubstantied account of his medical history.  No other 
rationale for the pre-diabetic diagnosis was provided, and 
there is no indication that this physician reviewed any 
service or post-service treatment records when rendering this 
statement.  

Greater weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians, and whether or not and to what extent they 
review prior clinical records and other evidence. Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  Indeed, Dr. Carter's 
opinions entirely fail to address the substantial gap in time 
between separation from service in 1966 and the Veteran's 
eventual diabetes diagnosis in 1997; in fact, they largely 
focused on psychological effects and treatment subsequent to 
the Veteran's sepsis hospitalization in November 1997 (at 
which time he was also secondarily diagnosed with diabetes).  
Furthermore, the Board notes that Dr. Carter, who is a 
psychiatrist, and not an endocrinologist or other diabetes 
medical specialist, has primarily managed the Veteran's 
psychological (not medical) illnesses since 1990.  For all of 
these reasons, the Board finds the August 1999 and June 2000 
statements regarding etiology to be less probative than other 
medical opinions of record.  

Indeed, the Board is in receipt of a VA medical examiner's 
opinion and a VHA advisory medical opinion which it finds to 
be highly persuasive as to the questions of incurrence and 
etiology.  In December 2005, the Veteran underwent a VA 
examination for his foot pain and diabetes mellitus.  The 
examiner provided diagnoses of bilateral flat foot (severe), 
hallux valgus (with bunion formation), hammertoes, and 
plantar facititis, all of which he opined appeared to be 
related to service.  The examiner also confirmed the 
Veteran's diabetes mellitus diagnosis, but opined that such 
disease was not related to the diagnosed foot conditions.  
Based on a review of the entire claims file and taking into 
consideration the Veteran's own account of onset, the 
examiner stated that the diabetes could not be related to 
service.  

However, the VHA opinion secured by the Board is the most 
probative evidence in the matter of the etiology of the 
Veteran's diabetes mellitus.  It was provided by a Board 
certified physician, Director of Lipid and Diabetes 
Management Services, at a VA Medical Center; was based on 
review of (and greater familiarity with) the entire record; 
and included an explanation of the underlying rationale.  The 
Board finds this opinion persuasive. See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000) (finding that a physician's 
access to the claims file and the thoroughness and detail of 
the opinion are important factors in assessing the probative 
value of a medical opinion).

In particular, the VHA advisory medical opinion addressed the 
following inquires: (1) Is it at least as likely as not that 
the symptoms of pes planus in service were also symptoms of 
diabetes mellitus?  (2) Is it at least as likely as not that 
the Veteran's diet in service caused diabetes mellitus?  (3)  
Is it at least as likely as not that any stress the Veteran 
experienced in service caused increases in epinephrine and 
basal cortisol production? (4)  Is it as least as likely as 
not that a single reading of high blood sugar in 1966 or 
early 1967 was an early indication of the diabetes mellitus 
which was diagnosed in 1997? 

After a review of the Veteran's service treatment records, 
medical records, statements from the Veteran and other 
relevant documents in the claims file, the physician (VHA) 
opined the following in response to the foregoing inquires: 
(1)  It is not at least as likely as not that the symptoms of 
pes planus in-service were also symptoms of diabetes 
mellitus.  There is no medical relationship between pes 
planus and diabetes mellitus. (2)  It is not at least as 
likely as not that the Veteran's diet in-service caused 
diabetes mellitus; however, high fat diets do lead to obesity 
which increases one's risk of developing diabetes. (3)  It is 
more likely than not that any stress the Veteran experienced 
in service caused increases in epinephrine and basal cortisol 
production.  However, it is not at least as likely as not 
that this led to early onset of diabetes mellitus.  Although 
increases in stress hormones can increase the blood glucose 
levels, they do not cause diabetes mellitus.  (4)  It is not 
at least as likely as not that a single reading of high blood 
sugar in 1966 or 1967 was an early indication of diabetes 
mellitus which was diagnosed in 1997.  Diabetes mellitus is 
diagnosed by two or more elevated fasting blood glucose 
readings or a single elevated blood glucose reading and 
unequivocal symptoms of diabetes.  It is unlikely that the 
Veteran would have had an asymptomatic elevation on his blood 
glucose and not be diagnosed with diabetes for thirty years.  

Clearly, the VHA opinion found that neither stress, nor a 
poor diet in-service caused the Veteran's diabetes mellitus; 
that his pes planus symptomatology was not an early 
manifestation of diabetes; and that even assuming the Veteran 
did in fact have a single, high blood sugar reading within 
one year following service, that reading alone would not be 
indicative of diabetes.  Of particular relevance to this 
examiner was that is was unlikely he would have had an 
asymptomatic elevation on his blood glucose and not be 
diagnosed with diabetes for thirty years.

Moreover, although the Veteran has reported having "pre-
diabetic" and diabetic problems since he separated from 
active service, post-service treatment for diabetes (and a 
diagnosis thereof) is not indicated until 1997, nearly thirty 
years after separation from service.  Indeed, the Veteran was 
treated for painful foot ulcers in May 1997; the physician 
opined that his foot problems were the result of flat feet; 
diabetes was not diagnosed at that time.  It was not until 
September 1997 that the Veteran was found to have had an 
elevated blood sugar level, and "newly diagnosed" diabetes 
mellitus.  See Medical Report by Dr. P.S., September 23, 
1997.  In this regard, evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Overall, the Board finds the lack of in-service diabetic 
symptomatology and the lengthy absence of diabetes-related 
complaints or treatment to be more persuasive than the 
Veteran's recollection of symptoms in the distant past.  
Moreover, the opinions provided by VA, and specifically the 
VHA opinion provided by a specialist, are found to hold more 
probative weight than the private opinions in support of the 
Veteran's claim.  Therefore, on the issue of whether the 
current diabetes mellitus is causally related to active 
service, the weight of the competent evidence preponderates 
against the claim for service connection on a direct basis.  

The VHA advisory medical opinion discussed above also 
considered the Veteran's secondary service connection claim.  
However, the VHA specialist rejected the contention that the 
diabetes mellitus was caused or aggravated by the Veteran's 
service-connected pes planus.  In fact, the examiner 
pointedly stated that there was no relationship between those 
two disabilities.  Again, this opinion is found to have great 
probative value, outweighing the statements written by Dr. 
Carter for all the reasons previously discussed.  As the 
weight of the competent evidence preponderates against a 
finding that the Veteran's diabetes mellitus is proximately 
due to or the result of his service-connected pes planus, an 
award of service connection on a secondary basis must also 
fail.  

Finally, the Board must consider whether service connection 
is warranted on a presumptive basis.  In this regard, 
diabetes mellitus is considered a chronic disease under 
38 C.F.R. § 3.309(a).  However, in order for the chronic 
disease presumption to operate, such disease must become 
manifest to a degree of 10 percent or more within 1 year from 
the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  Here, the evidence fails to establish any 
clinical manifestations or diagnoses of diabetes mellitus 
within the applicable time period.  As noted, it was not 
until September 1997 that he was finally diagnosed with 
diabetes mellitus.  

Thus, while the Veteran claims he was told that he had high 
blood sugar within his first post-service year, such 
statement does not constitute competent evidence. See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (the Veteran's 
account of what health care providers purportedly said, 
filtered as it is through a lay person's sensibilities, is 
not competent medical evidence).  Moreover, it is 
acknowledged that the Veteran is competent to give evidence 
about the symptoms he experienced. See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  However, diabetes is not a disease 
that is capable of lay observation.  For all of these 
reasons, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.

In conclusion, the evidence of record does not demonstrate 
that the currently diagnosed diabetes mellitus is causally 
related to active service or to any service-connected 
disabilities, to include pes planus.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).






ORDER

Entitlement to service connection for diabetes mellitus, to 
include as secondary to service-connected pes planus, is 
denied.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


